DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1, 3-6 and 8-20 are pending.
Claims 2 and 7 are canceled.

Response to Arguments
Applicant’s arguments, see page 10, filed 01/12/2021, with respect to the specification objections have been fully considered and are persuasive. The abstract and title objections has been withdrawn per applicants amendments.
Applicant’s arguments with respect to claim(s) 1, 3-6 and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applied reference of Christensen US 2007/0000668 under 102(a)(1) was applied. 
Examiner notes that the attorney was informed of the new prior art reference after the indication of allowable subject matter was indicated. The attorney was provided the new Christensen reference for review and an Examiners Interview was conducted on 02/16/2021. In light of the proposed amendments presented by the attorney during the interview and Examiners amendment is presented below with new claim amendments to overcome the Christensen reference and place the instant application in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandi W. Sarfatis on 01/12/2021.
The application has been amended as follows: The claims are amended as follows:
Claim 1. (Currently Amended) An apparatus comprising: a first portion comprising an inner diameter, a first outer diameter, and a first length; and a second portion, wherein the first portion and the second portion are integrally connected together, the second portion comprising: the inner diameter, at least one second outer diameter, and a second length; and a flange comprising a contact surface; and wherein the inner diameter of the first portion and the second portion provides a hollow pathway through the apparatus; and wherein the second portion comprises at least one of one or more ergonomic features to facilitate gripping the apparatus with at least two fingers and a chamfer feature at an end of the second portion that is opposite the flange, wherein the chamfer feature fully encircles the inner diameter 
Claims 8-9. (Canceled)
Claim 21. (New)  The apparatus of Claim 1, wherein the hollow pathway is configured to receive a tube, the tube comprising an outer diameter that is equal to the inner diameter of the hollow pathway.


Allowable Subject Matter
Claims 1, 3-6, and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Koehler et al US 20100089169 (hereinafter “Koehler”) discloses a pressure sensor comprises a housing, a housing plug and a pressure port, which projects into the housing. The pressure sensor has a pressure-sensing element adhesively cemented on the pressure port, so that a passage, located in the pressure port, is sealed. To produce an adhesive film between the pressure port and the housing, the pressure port or the housing or both exhibit a recess in a region, which borders at least section by section on the adhesive film. The volume of recess is equal to the volume of the adhesive film. To produce the adhesive film, the intermediate space between the pressure port and the housing is filled with the adhesive, which was introduced into the recess, while utilizing a capillary effect. (Fig 1-3, Paragraph 0037-0065)
However, Koehler fails to disclose the second portion comprises at least one of one or more ergonomic features to facilitate gripping the apparatus with at least two fingers and a chamfer feature at an end of the second portion that is opposite the flange, wherein the chamfer feature fully encircles the inner diameter.
Christensen US 2007/0000668 discloses a lifting tool for handling of a pipe-string pipe length for joining and lowering or lifting and disassembly of conductor, casing, risers, drill string, or similar in a bore hole or well. The invention also relates to a lifting system for lifting or lowering pipe length and pipe-string, for joining and lowering or lifting and disassembling of conductor, casing, risers, drill string, or similar in a bore hole or well. The lifting system comprises a lifting tool with a lifting part and a support part connected to an elevator apparatus, which is mounted to a top drive and where the lifting tool lifting part shall operate in conjunction 
However, Christensen fails to disclose the second portion comprises at least one of one or more ergonomic features to facilitate gripping the apparatus with at least two fingers and a chamfer feature at an end of the second portion that is opposite the flange, wherein the chamfer feature fully encircles the inner diameter.

Prior arts such as Koehler and Christensen made available do not teach, or fairly suggest, the second portion comprises at least one of one or more ergonomic features to facilitate gripping the apparatus with at least two fingers and a chamfer feature at an end of the second portion that is opposite the flange, wherein the chamfer feature fully encircles the inner diameter.
Hence the best prior art of record fails to teach the invention as set forth in claims 1, 3-6, and 10-21 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                 


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855